INDEMNIFICATION AGREEMENT

 

This AGREEMENT is made and entered into as of this ____ day of February 2014, by
and between Enservco Corporation, a Delaware corporation (the “Company”), and
the person named below as “Indemnitee”.

 

WHEREAS, Indemnitee has agreed to serve or continue to serve, as the case may
be, as a director, officer, or in a similar capacity of one or more of the
entities set forth on Exhibit A hereto (each, a “Covered Entity”), in reliance
on the protections and benefits afforded to Indemnitee under and in accordance
with this Agreement;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability and to encourage Indemnitee’s service to the Company and the
applicable Covered Entity, and in view of the increasing difficulty in obtaining
and maintaining satisfactory insurance coverage and Indemnitee’s reasonable
reliance on assurance of indemnification, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent permitted by law (whether partial or complete) and as set
forth in this Agreement, and, to the extent insurance is maintained by the
Company or the applicable Covered Entity, for the coverage of Indemnitee under
such directors’ and officers’ liability insurance policies; and

 

WHEREAS, it is reasonable, prudent and appropriate for the Company contractually
to obligate itself to indemnify and to advance expenses on behalf of Indemnitee
to the fullest extent permitted by applicable law so that he will serve or
continue to serve the Company and the applicable Covered Entity free from undue
concern that he will not be so indemnified.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

1.             Certain Definitions. For purposes of this Agreement, the
following definitions shall apply:

 

(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person. For purposes of this definition, the term “control” (including its
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

Indemnification Agreement – Enservco CorporationPage 1

 

  

(b)           “Claim” shall be broadly construed and shall include without
limitation any threatened, pending or completed action, suit or proceeding
(including any mediation, arbitration or other alternative dispute resolution
proceeding), whether instituted by or in the right of the Company, a Covered
Entity or by any other Person, or any inquiry or investigation that Indemnitee
reasonably believes might lead to the institution of any such action, suit or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, investigative or other.

 

(c)           “Expenses” shall be broadly construed and shall include without
limitation reasonable attorneys’ fees and all other reasonable costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.

 

(d)           “Indemnifiable Event” shall be broadly construed and shall include
without limitation any event or occurrence related to the fact that Indemnitee
is or was a director, manager, member, officer, managing member or serves or
served in a similar capacity of a Covered Entity.

 

(e)           “Independent Legal Counsel” means an attorney or firm of
attorneys, selected by Indemnitee and approved by the Company (which approval
shall not be unreasonably withheld), who shall not have otherwise performed
services for Indemnitee or the Company or current or former Affiliates of the
Company within the last five years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements or under the Company’s
bylaws).

 

(f)            “Person” means any individual, corporation, company, limited
liability company, partnership, joint venture, governmental authority, business
association or other entity.

 

(g)           “Reviewing Party” means any appropriate Person or body consisting
of a member or members of the Company’s Board of Directors or any other Person
or body appointed by the Company’s Board of Directors who is neither a party to
nor associated with the Claim for which Indemnitee is seeking indemnification.

 

2.     Basic Indemnification Arrangement.

 

(a)           In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than 10
days after written demand is presented to the Company, against any and all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties or amounts paid in
settlement) of such Claim; provided that Indemnitee makes a written demand for
payment of such Expense, judgment, fine, penalty or other amount on or prior to
the end of the calendar year following the calendar year in which Indemnitee
incurs such Expense, judgment, fine, penalty or other amount. If so requested by
Indemnitee, the Company shall advance (within 10 days of such request) any and
all Expenses to Indemnitee (an “Expense Advance”). In the event the Company is
also a defendant, Indemnitee hereby agrees to seek to engage the same counsel
that represents the Company with regard to such Claim so long as in Indemnitee’s
reasonable judgment such counsel will be able to provide Indemnitee an adequate
and separate defense against such Claim.

  

Indemnification Agreement – Enservco CorporationPage 2

 

 

(b)         Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined that Indemnitee would not be permitted to be
indemnified under applicable law, which determination shall be evidenced by a
notice promptly delivered to Indemnitee, and (ii) the obligation of the Company
to make an Expense Advance pursuant to Section 2(a) shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that (x) in the event the Reviewing Party makes such a
determination under clause (i) or (ii) of this Section 2(b), the Company will be
obligated to provide indemnification and an Expense Advance to Indemnitee
pursuant to Section 2(a) notwithstanding such determination by the Reviewing
Party in the event that Independent Legal Counsel provides to the Company within
45 days of such determination a written opinion to the effect that
indemnification of Indemnitee would be permitted under applicable law with
respect to the Claims in question and (y) if Indemnitee has commenced or
thereafter commences legal proceeding in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party or Independent Legal Counsel,
as applicable, that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all right of appeal
therefrom have been exhausted or lapsed). If the Reviewing Party and Independent
Legal Counsel determine that Indemnitee substantively would not be permitted to
be indemnified in whole or in part under application law, Indemnitee shall have
the right to commence litigation in any federal or state court located in the
City and County of Denver in the State of Colorado having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party and Independent Legal Counsel, or any aspect thereof, including
the legal or factual bases therefor, and the Company hereby consents to service
of process and agrees to appear in any such proceeding. Notwithstanding the
foregoing, the Company shall not be obligated under Section 2(a) to provide
indemnification or make an Expense Advance if a court makes a final
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that such indemnification and Expense Advance is not permitted under
applicable law. If Independent Legal Counsel determines that indemnification of
Indemnitee would be permitted in whole or in part under applicable law with
respect to the Claim in question, the Company shall have the right to commence
litigation in any federal or state court located in City and County of Denver in
the State of Colorado having subject matter jurisdiction thereof and in which
venue is proper, seeking a determination by the court that such indemnification
is not permitted under applicable law or challenging any such determination by
Independent Legal Counsel, or any aspect thereof, including the legal or factual
basis therefor, and Indemnitee hereby consents to service of process and agrees
to appear in any such proceeding. Any determination by the Reviewing Party or
Independent Legal Counsel, as applicable, otherwise shall be conclusive and
binding on the Company and Indemnitee.

  

Indemnification Agreement – Enservco CorporationPage 3

 

 

3.             Independent Legal Counsel. In the event Indemnitee’s right to
indemnification and advancement of Expenses is referred to Independent Legal
Counsel pursuant to Section 2(b) of this Agreement, such Independent Legal
Counsel shall among other things, render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Legal Counsel and to fully indemnify such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

4.             Indemnification for Additional Expenses. Provided that Indemnitee
makes such request promptly, but in no event later than 90 days following the
date Indemnitee incurred the applicable expense, the Company (a) shall (within
10 days of Indemnitee’s request for indemnification hereunder) indemnify
Indemnitee against any and all reasonable expenses (including reasonable
attorneys’ fees), and, (b) if requested by Indemnitee, shall (within 10 days of
such request) advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee (whether pursuant
to Section 17 of this Agreement or otherwise) for (i) indemnification or advance
payment of Expenses by the Company under this Agreement or any other agreement,
bylaw, limited liability company agreement or other similar organizational
document of the Company or a Covered Entity, as the case may be, now or
hereafter in effect relating to Claims for Indemnifiable Events or (ii) recovery
under any directors’ and officers’ liability insurance policies maintained by
the Company or a Covered Entity, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

 

5.             Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

6.             Burden of Proof. In connection with any determination by the
Reviewing Party or Independent Legal Counsel, as applicable, or otherwise, as to
whether Indemnitee is entitled to be indemnified hereunder, the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled.

 

Indemnification Agreement – Enservco CorporationPage 4

 

 

7.             No Presumptions. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party or Independent
Legal Counsel, as applicable, to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party or Independent Legal
Counsel, as applicable, that Indemnitee has not met such standard of conduct or
did not have such belief, prior to the commencement of legal proceedings by
Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 

8.             Nonexclusivity; Subsequent Change in Law. The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s bylaws, under a Covered Entity’s bylaws, limited
liability company agreement or other similar organizational document, under
Delaware or other applicable law, or otherwise. To the extent that a change in
Delaware or other applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s bylaws, a Covered Entity’s bylaws, limited liability company
agreement or other similar organizational document or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.

 

9.             Liability Insurance: To the extent the Company or a Covered
Entity maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer in his (or her) then
capacity as such; provided, however, this Agreement shall not impose any
obligation on the Company or a Covered Entity to obtain or maintain any such
insurance policy or policies.

 

10.          Amendments; Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

11.          Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

12.          No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, bylaw, limited liability company agreement or other
similar organizational document of the Company or a Covered Entity, or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

Indemnification Agreement – Enservco CorporationPage 5

 

 

13.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, manager, member, officer, managing
member or in a similar capacity of a Covered Entity.

 

14.          Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law. If a court determines
that any portion of this Agreement is invalid, void or otherwise unenforceable,
the court shall rewrite such provisions to most closely effect the intention of
the parties as reflected by such provision determined to be invalid, void or
otherwise unenforceable.

 

15.          Effective Date. This Agreement shall be effective as of the date
hereof and shall apply to any Claim for indemnification by Indemnitee on or
after such date.

 

16.          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

17.          Equitable Relief. The parties hereto agree that Indemnitee may
enforce this Agreement by seeking specific performance hereof or other
injunctive or equitable relief, without any necessity of showing irreparable
harm or posting a bond, which requirements are hereby waived, and that by
seeking such specific performance or relief Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.

 

Indemnification Agreement – Enservco CorporationPage 6

 

  

18.          Further Assurance. If following the date hereof a Triggering Event
(as defined below) occurs and as a result, in the good faith reasonable
determination of a majority of the Covered Indemnitee Group (as defined below),
the ability of the Company to satisfy its financial obligations to Indemnitee
and the other members of the Covered Indemnitee Group in respect of providing
indemnification and advancement of Expenses under this Agreement and the other
Indemnity Agreements (as defined below) entered into with the other members of
the Covered Indemnitee Group, is impaired such that it is reasonably likely that
the Company will not be capable of meeting such financial obligations, then the
Company’s Board of Directors will enter into good faith negotiations with the
Designated Officer (as defined below) with respect to the Company’s obtaining
alternative financial support for such indemnity and advancement of Expenses
obligations (such as through obtaining director and officer liability insurance
and similar actions). The “Designated Officer” will be a member of the Covered
Indemnitee Group selected by a majority of the Covered Indemnitee Group to serve
as the negotiator. A “Triggering Event” means, (x) a merger, consolidation or
other business combination involving the Company, (y) a sale of all or a
substantial portion of the assets and businesses of the Company or (z) the
incurrence by the Company of significant indebtedness (excluding indebtedness
incurred to refinance then-existing indebtedness, but including indebtedness
incurred in connection with transactions referred to in clauses (x) or (y) above
or in connection with acquisitions made outside the ordinary course of business
of substantial assets and businesses by the Company). “Covered Indemnitee Group”
means the group consisting of Indemnitee and the other persons who have entered
into Indemnity Agreements. “Indemnity Agreements” means this Agreement and any
other indemnification agreements substantially identical to this Agreement
entered into substantially concurrently with this Agreement (or after the date
hereof) by the Company with other persons serving as a director, manager,
member, officer, managing member or in a similar capacity with one or more
Covered Entities. The current members of the Covered Indemnity Group are set
forth on Exhibit B. If the composition of the Covered Indemnity Group changes
after the date hereof the Company will promptly provide Indemnitee with a
revised Exhibit B reflecting such changes. The provisions of this paragraph
shall terminate and be of no further force or effect on the tenth anniversary of
the date upon which Indemnitee no longer serves as a director, manager, member,
officer, managing member or in a similar capacity with any Covered
Entity, provided, however, that if a Claim is pending on the tenth anniversary
of such date, the provisions of this paragraph shall not terminate on such date
but shall continue in full force and effect until such time as the pending Claim
is resolved.

 

19.          Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
facsimile, overnight mail or courier service, or certified or registered mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice):

 

If to the Company:

 

Enservco Corporation

501 S. Cherry Street, Suite 320

Denver, CO 80246

Facsimile: (720) 974-3417

 

If to Indemnitee, to the address set forth beneath Indemnitee’s signature line
on the signature page to this Agreement.

 

20.          Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the indemnification of the Indemnitee by the Company for an
Indemnifiable Event, and any other prior or contemporaneous oral or written
understandings or agreements with respect to the indemnification of the
Indemnitee by the Company for an Indemnifiable Event are expressly superseded by
this Agreement.

 

Indemnification Agreement – Enservco CorporationPage 7

 

 

21.          Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the federal and state courts located in the City
and County of Denver in the State of Colorado for all purposes in connection
with any action or proceeding that arises out of or relates to this Agreement.
The Company and Indemnitee each further hereby agree that any action or
proceeding that arises out of or relates to this Agreement shall be instituted
only in the federal and state courts located in City and County of Denver in the
State of Colorado.

 

22.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

23.          Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above

 



  ENSERVCO CORPORATION       By:      Rick D. Kasch,   President



      INDEMNITEE           Name:    Address:





 

Indemnification Agreement – Enservco CorporationPage 8

 

  

Exhibit A

  

Covered Entities 

 

Name   State of
Formation   Ownership           Enservco Corporation   Delaware   Publicly Held
          Dillco Fluid Service, Inc. (“Dillco”)   Kansas   100% by Enservco    
      Heat Waves Hot Oil Service LLC (“Heat Waves”)   Colorado   100% by
Enservco           HE Services, LLC (“HES”)   Nevada   100% by Heat Waves      
    Real GC, LLC (“Real GC”)   Colorado   100% by Heat Waves           Trinidad
Housing, LLC (“Trinidad Housing”)   Colorado   100% by Dillco, but dissolved on
May 29, 2013.           Enservco Frac Services, LLC   Delaware   100% by
Enservco, allowed to lapse under Delaware law (2013)           Aspen Gold Mining
Company   Colorado   100% by Enservco, but dissolved on May 29, 2013          
Heat Waves, LLC   Colorado   100% by Dillco, but dissolved on May 29, 2013

 

Indemnification Agreement – Enservco CorporationPage 9

 

  

Exhibit B

 

Current Members of the Covered Indemnitee Group

 

Name   Company   Title               Enservco Corporation   Chief Executive
Officer, Chairman of the Board of Directors               Dillco Fluid Service,
Inc.   Chief Executive Officer, Chairman of the Board of Directors              
HE Services, LLC   Manager               Real GC, LLC   Manager          
Michael D. Herman   Heat Waves Hot Oil Service, LLC   Manager              
Trinidad Housing, LLC   Manager               Enservco Frac Services, LLC  

Manager

 

Chief Executive Officer

              Aspen Gold Mining Company  

Chairman of the Board of Directors

 

Chief Executive Officer

              Heat Waves, LLC   Manager               Enservco Corporation  

Director

 

President

 

Chief Financial Officer

 

Treasurer

Rick D. Kasch             Dillco Fluid Service, Inc.  

President

 

Chief Financial Officer

 

Treasurer

              HE Services, LLC   Manager          

Indemnification Agreement – Enservco CorporationPage 10

 

  

    Real GC, LLC   Manager               Heat Waves Hot Oil Service, LLC  
Manager               Trinidad Housing, LLC   Manager               Enservco
Frac Services, LLC  

Manager

 

Chief Financial Officer

 

Treasurer

              Aspen Gold Mining Company  

President

 

Chief Financial Officer

 

Treasurer

 

Secretary

              Heat Waves, LLC   Manager               Enservco Corporation  
Chief Financial Officer               Dillco Fluid Service, Inc.   Chief
Financial Officer           Robert J. Devers   HE Services, LLC   Chief
Financial Officer               Real GC, LLC   Chief Financial Officer          
    Heat Waves Hot Oil Service, LLC   Chief Financial Officer           Steven
P. Oppenheim   Enservco Corporation   Director           Gerard P. Laheney  
Enservco Corporation   Director

  

Indemnification Agreement – Enservco CorporationPage 11

 

  

    Enservco Corporation   Secretary Amanda Dalbey             Dillco Fluid
Service, Inc.   Secretary               Enservco Corporation   Vice President of
Field Operations           Austin Peitz   Dillco Fluid Service, Inc.   Vice
President of Field Operations               Heat Waves Hot Oil Service, LLC  
Vice President of Field Operations

 

Indemnification Agreement – Enservco CorporationPage 12

 